           Case 1:19-cv-00979-AWI-SAB Document 11 Filed 06/26/20 Page 1 of 2



1
2
3
4
5
6                                     UNITED STATES DISTRICT COURT

7                                    EASTERN DISTRICT OF CALIFORNIA

8    CALVIN HARRIS,                                     )   Case No.: 1:19-cv-00979-AWI-SAB (PC)
                                                        )
9                     Plaintiff,                        )
                                                        )
10             v.                                       )   ORDER ADOPTING FINDINGS AND
                                                            RECOMMENDATIONS, AND DISMISSING
                                                        )   ACTION
11   C. WICKERT, et al.,
                                                        )
12                                                      )   (Doc. No. 10)
                      Defendants.                       )
13                                                      )
                                                        )
14                                                      )

15             Plaintiff Calvin Harris is appearing pro se and in forma pauperis in this civil rights action
16   pursuant to 42 U.S.C. § 1983.
17             On April 14, 2020, the Magistrate Judge issued Findings and Recommendations
18   recommending that the instant action be dismissed for failure to prosecute and comply with a court
19   order. The Findings and Recommendations were served on Plaintiff and contained notice that
20   objections were due within fourteen days. No objections were filed and the time to do so has now
21   passed.
22             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this court
23   has conducted a de novo review of this case. Having carefully reviewed the entire file, including
24   plaintiff’s objections, the court finds the findings and recommendation to be supported by the record
25   and proper analysis.
26   ///
27   ///
28   ///
                                                            1
       Case 1:19-cv-00979-AWI-SAB Document 11 Filed 06/26/20 Page 2 of 2



1          Accordingly, IT IS HEREBY ORDERED that:

2          1.    The findings and recommendations issued on April 14, 2020 (Doc. No. 10) are adopted

3                in full;

4          2.    The instant action is dismissed for failure to prosecute and comply with a court order;

5                and

6          3.    The Clerk of Court shall terminate this action.
7
8    IT IS SO ORDERED.
9    Dated: June 26, 2020
10                                            SENIOR DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
